Labor contract Code: Party A: Sichuan Apollo Solar Energy Technology Co.,Ltd Economic Type: Limited Liability Corporation Legal Representative: Hou Renyi Address:No.485 Tengfei Road Southwest Airport Economic Development Zone Shuangliu Chengdu Party B(Employee): Ke Hongwei Gender: Male Address: Room102, C building,2/F, No.6 Western Rainbow Road, Chaoyang District, Beijing ID Number: 120107196005042117 Hereby execute this contract in accordance with the applicable provisions of “the Labor Law of the People`s Republic of China” and other laws and regulations on the basis of equality, voluntariness and consensus. Article One.
